Case 8-19-74191-reg Doc11 Filed 07/02/19 Entered 07/02/19 16:59:56

UMM eM Leu ACen om e(Ta time Celt met: (oto
Debtor 1 Celeste Miebaka Wenegieme
First Name Middie Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © EASTERN DISTRICT OF NEW YORK

 

Case number 8-19-74191-reg
(if known) (] Check if this is an

amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B.o.....c.ccccccecccscsssscssessessesesseseessseceesvereeseecceveceeeepeee tesco $ 360,011.00
1b. Copy line 62, Total personal property, from Schedule A/B.o.... occ cc cccccsscssnsscccssesseessessvesstessenscecscsecsestestesecesteseceese $ 91,915.71
tc. Copy line 63, Total of all property on Schedule A/B.oo....ccc.cccccccccccsesscssessesssessersssssussusesussstsesessssssecscsssvestvsisesesseeee $ 451,926.71

Summarize Your Liabilities

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 971,098.00

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.cccccccccccccccc ccc. $ 2,500.00
3b. Copy the total claims from Part 2 (nonpriority unsecured ciaims) from line 6] of Schedule EVP... $ 117,124.00

 

Your total liabilities | $ 1,090,722.00

 

 

 

se | Summarize Your Income and Expenses

4. Schedule |: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 of SCHEUIE Io... ceecccecccecccsssscssscsscesesvestsseeverceeceeceececeeeeeceeececce $ 11,000.00

5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22c¢ of ScHECUIC Joo. cccccccccccccssscssesessessesessssssssecsesetsstetsereeveteenecscecee $ 2,960.81

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
(1) No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

M@ Yes
7. What kind of debt do you have?

Mm Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8-19-74191-reg Doc11 Filed 07/02/19 Entered 07/02/19 16:59:56

 

 

Debtor1 Celeste Miebaka Wenegieme Case number (if known) 8-19-74191-re
8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official Form
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 11,000.00

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

 

 

Total claim

From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 2,500.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 111,799.00
Ye. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 6g.) 0.00
$f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +§ 0.00
9g. Total. Add lines 9a through 9f. $ 114,299.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8-19-74191-reg Doci1_ Filed 07/02/19

RCE LCluC le ene Tim Ct meceC IL R iT emtit H

Debtor 1 Celeste Miebaka Wenegieme

Entered 07/02/19 16:59:56

 

First Name Middie Name Last Name
Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the. EASTERN DISTRICT OF NEW YORK

 

Case number §-19-74191-reg

 

(Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property

 

 

12/15

in each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).

Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

C1 No. Go to Part 2.
a Yes. Where is the property?

 

 

 

1.4 What is the property? Check all that apply
2855 W Lafayette Avenue IB Single-family home
Street address, if available, or other description oO Duplex or multi-unit building
oO Condominium or cooperative
(] Manufactured or mobile home
Baltimore MD 21216-0000 C1 Land
City State ZIP Code Ei investment property
(1 Timeshare
C1 other
Who has an interest in the property? Check one
EH Debtor 4 only
Baltimore City C1) pebtor 2 only
County C1 Debtor 1 and Debtor 2 only

O At least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?
$13,960.00 $13,960.00

 

Describe the nature of your ownership interest
(such as fee simple, tenancy by the entireties, or
a life estate), if known.

Fee simple

 

oO Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

Value by www.zillow.com

 

Official Form 106A/B
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule A/B: Property

page 1
Best Case Bankruptcy
Debtor 14

Case 8-19-74191-reg Doc11 Filed 07/02/19 Entered 07/02/19 16:59:56

Celeste Miebaka Wenegieme

If you own or have more than one, list here:

34 Cedar Ridge Drive

What is the property? Check all that apply

Single-family home

 

Street address, if available, or other description

Ridge NY

11961-0000

Duplex or multi-unit building
Condominium or cooperative

Manufactured or mobile home
Land

 

City State

Suffolk

ZIP Code

Investment property
Timeshare
Other

=

Debtor 4 only
Debtor 2 only

 

County

Debtor 1 and Debtor 2 only
At least one of the debtors and another

ONOOM@sooononD oo s

has an interest in the property? Check one

Case number (ifknown) 8-19-74191-re

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current vaiue of the
portion you own?

$346,051.00

Current value of the
entire property?

$346,051.00

Describe the nature of your ownership interest
(such as fee simple, tenancy by the entireties, or
a life estate), if known.

Fee simple

 

Check if this is community property
{see instructions)

Other information you wish to add about this item, such as local

property identification number:

Value by www.zillow.com

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
pages you have attached for Part 1. Write that number here.......c.cccscsscscssscesecessesecesessecesssavseustavsncecerassessenes =>

Describe Your Vehicles

 

 

$360,011.00

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that

someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

DO No

Eyes

3.1. Make: Mercedes Benz Who has an interest in the property? Check one
Model: © Class 300 E pebtor 1 only
Year: 2013 C1 Debtor 2 only Current value of the
Approximate mileage: 121,000 C1 Debtor 1 and Debtor 2 only entire property?

Other information: C1 at teast one of the debtors and another

Value by www.nada.com

 

C1 Check if this is community property

$6,575.00

Do not deduct secured claims or exemptions, Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property

Current value of the
portion you own?

$6,575.00

 

 

 

(see instructions)

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples. Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

HNo
Cl Yes

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
-Pages you have attached for Part 2. Write that mumber here.......ccccccccsccsecsssssscecsesssessccssscsseeteseestsseescaceuseasenees =>

EEXER Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

Official Form 106A/B
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule A/B: Property

 

 

$6,575.00

 

 

Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

page 2

Best Case Bankruptcy
Case 8-19-74191-reg Doc11 Filed 07/02/19 Entered 07/02/19 16:59:56

Debtor1 Celeste Miebaka Wenegieme Case number (ifknown) 8-19-74191-reg

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

[1 No
M Yes. Describe...

 

Used household goods including 2 couches, 2 coffee tables, 2 end
tables, 1 dining room set, 4 bedroom sets and assorted
kitchenware.

Location: 34 Cedar Ridge Drive, Ridge NY 11961 $2,500.00

 

 

 

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including cell phones, cameras, media players, games
ONo
Ml Yes. Describe.....

 

Used 1 computer and 1 television.
Location: 34 Cedar Ridge Drive, Ridge NY 11961 $800.00

 

 

 

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;

other collections, memorabilia, collectibles
MENo
D Yes. Describe.....

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;

musical instruments
MNo
Cl Yes. Describe...

10. Firearms
Examples. Pistols, rifles, shotguns, ammunition, and related equipment

EE No
(Yes. Describe.....

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

CONo
El Yes. Describe...

 

Used miscellaneous clothing.
Location: 34 Cedar Ridge Drive, Ridge NY 11961 $350.00

 

 

 

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

[CI No
M Yes. Describe.....

 

Used costume jewelry, gold jewelry.
Location: 34 Cedar Ridge Drive, Ridge NY 11961 $2,000.00

 

 

 

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

CI No
Ml yes. Describe.....

 

[2 dogs $0.00

Official Form 106A/B Schedule A/B: Property page 3

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8-19-74191-reg Doc11 Filed 07/02/19 Entered 07/02/19 16:59:56

Debtor! Celeste Miebaka Wenegieme Case number (ifknown) 8-19-74191-reg

14. Any other personal and household items you did not already list, including any health aids you did not list
MNo
C1 Yes. Give specific information.....

15. Add the dollar value of all of your entries from Part 3, including any entries for Pages you have attached
for Part 3. Write that number here 00.0... ecccsscsceseccsssessecsoesseccstecsusrscsestscsesuecseressnetens $5,650.00

 

Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

16. Cash

Examples: Money you have in your wailet, in your home, in a safe deposit box, and on hand when you file your petition
Ol No

Cash $50.00

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

 

 

[I No
Myes. Institution name:
Citibank
17.1. Checking/Savings Account #3621 $2,511.08
TD Bank
17.2. Checking/Savings Account #0434 $1,529.63

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples. Bond funds, investment accounts with brokerage firms, money market accounts

EA No

Ol Yes Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture
EiNo

O Yes. Give specific information about them...................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

MNo

Cl Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples. interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

[J No

MI Yes. List each account separately.

 

 

Type of account: Institution name:
401(k) Transamerica $600.00
Official Form 106A/B Schedule A/B: Property page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8-19-74191-reg Doc11 Filed 07/02/19 Entered 07/02/19 16:59:56

Debtori Celeste Miebaka Wenegieme Case number (ifknown) 8-19-74191-re

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples. Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

MNo
CI Yes. occ Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

MNo
Dyes... Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

MNo :
0 Yes... Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
BI No
(Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples. internet domain names, websites, proceeds from royalties and licensing agreements

MNo
Cl Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

ME No
Cl Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
EI No
(1 Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Ei No
CI Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

Mino

C1 Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

BNo

(J Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because

someone has died.
No

Cl Yes. Give specific information..

Official Form 106A/B Schedule A/B: Property page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8-19-74191-reg Doc11 Filed 07/02/19 Entered 07/02/19 16:59:56

Debtor1 Celeste Miebaka Wenegieme

OONo
Ml yes. Describe each claim.........

Case number (ifknown) §8-19-74191-re

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

 

[Personal Injury lawsuit Chefs Warehouse

$75,000.00

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims

MNo
CO Yes. Describe each claim.........

35. Any financial assets you did not already list
MNo
C1] Yes. Give specific information..

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that mumber Here... cssssscesssececsesssstsssssstsssusssssassusressessusseccassasstssusessssutassseseressussecseseceese

 

 

$79,690.71

 

 

Describe Any Business-Related Property You Own or Have an interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

a No. Go to Part 6.
C] Yes. Go to fine 38.

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.

If you own or have an interest in farmland, list it in Part 7.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

Mi No. Go to Part 7.
Cl Yes. Go to line 47.

Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?

Examples; Season tickets, country club membership
BNo
C] Yes. Give specific information.........

54. Add the dollar value of all of your entries from Part 7. Write that number here

List the Totals of Each Part of this Form

 

 

$0.00

 

 

 

55. Part 1: Total real estate, lime 2 .....cccessccccssssssssssssssssssssecessccccecssasssssssusssssseesssssuentuseseversusevarssvetsteucecesecceseeees

56. Part 2: Total vehicles, line 5

57. Part 3: Total personal and household items, line 15
58. Part 4: Total financial assets, line 36

59. Part 5: Total business-related property, line 45

60. Part 6: Total farm- and fishing-related property, line 52
61. Part 7: Total other property not listed, line 54

62. Total personal property. Add lines 56 through 61...

63. Total of all property on Schedule A/B. Add line 55 + line 62

$6,575.00

$5,650.00

$79,690.71

$0.00
$0.00

+ $0.00
$91,915.71

Official Form 106A/B Schedule A/B: Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Copy personal property total

$360,011.00

$91,915.71

 

 

$451,926.71

 

 

page 6

Best Case Bankruptcy
Case 8-19-74191-reg Doc11 Filed 07/02/19 Entered 07/02/19 16:59:56

Fill in this information to identify your case:

Debtor 1 Celeste Miebaka Wenegieme
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © EASTERN DISTRICT OF NEW YORK

 

Case number §-19-74191-reg
(if known) [] Check if this is an

amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 419

Be as compiete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. if more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
CJ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
M You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

Brief description of the property and line on Current vatue of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Capy the vaiue from Check only one box for each exemption.
Schedule A/B
2013 Mercedes Benz C Class 300 $6,575.00 @ $4,000.00 11 U.S.C. § 522(d)(2)
121,000 miles ,
Value by www.nada.com C1 100% of fair market value, up to
Line from Schedule A/B: 3.1 any applicable statutory limit
2013 Mercedes Benz C Class 300 $6,575.00 i $2,575.00 11 U.S.C. § 522(d)(5)
121,000 miles
Value by www.nada.com C1 100% of fair market value, up to
Line from Schedule A/B: 3.1 any applicable statutory limit
Used household goods including 2 $2,500.00 $2,500.00 11 U.S.C. § 522(d)(3)
couches, 2 coffee tables, 2 end
tables, 1 dining room set, 4 bedroom CJ 100% of fair market value, up to
sets and assorted kitchenware. any applicable statutory limit

Location: 34 Cedar Ridge Drive,
Ridge NY 11961
Line from Schedule A/B: 6.1

 

 

 

Used 1 computer and 1 television. $800.00 i $800.00 11 U.S.C. § 522(d)(3)
Location: 34 Cedar Ridge Drive,
Ridge NY 11961 O 100% of fair market value, up to
Line from Schedule A/B: 7.1 any applicable statutory limit
Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8-19-74191-reg

Debtor! Celeste Miebaka Wenegieme

Brief description of the property and fine on
Schedule A/8 that lists this property

Doc 11 Filed 07/02/19 Entered 07/02/19 16:59:56

Current value of the
portion you own

Copy the value from

Case number (if known)

Amount of the exemption you claim

Check only one box for each exemption.

 

8-19-74191-reg

 

Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B
Used miscellaneous clothing. 350.00 350.00 11 U.S.C. § §22(d)(3)
Location: 34 Cedar Ridge Drive, $350. 7 $
Ridge NY 11961 C1 100% of fair market value, up to
Line from Schedule A/B: 11.1 any applicable statutory limit
Used costume jewelry, gold jewelry. 2000.00 1,700.00 11U.S.C. § 522(d)(4)
Location: 34 Cedar Ridge Drive, $2,000. # $1,
Ridge NY 11961 C1 400% of fair market value, up to
Line from Schedule A/B: 12.1 any applicable statutory limit
Used costume jewelry, gold jewelry. 2000.00 300.00 11 U.S.C. § 522(d)(5)
Location: 34 Cedar Ridge Drive, $2,000. 7 $
Ridge NY 11961 OO 100% of fair market value, up to
Line from Schedule A/B: 12.1 any applicable statutory limit
Line from Schedule A/B: 16.1
C) 100% of fair market value, up to
any applicable statutory limit
Checking/Savings: Citibank 11 U.S.C. § §22(d)(5)
$2,511.08 Mi $2,511.08
Account #3621
Line from Schedule A/B: 17.1 DO 100% of fair market value, up to
any applicable statutory limit
Checking/Savings: TD Bank 11 U.S.C. § 522(d)(5)
$1,529.63 $1,529.63
Account #0434
Line from Schedule A/B: 17.2 C) 100% of fair market value, up to
any applicable statutory limit
401(k): Transamerica $600.00 i $600.00 11 U.S.C. § 522(d)(10)(E)
Line from Schedule A/B: 21.1
CO 100% of fair market value, up to
any applicable statutory limit
Personal Injury lawsuit Chefs $75,000.00 i $6,934.29 11 U.S.C. § 522(d)(5)
Warehouse :
Line from Schedule A/B: 33.1 1 100% of fair market value, up to

any applicable statutory limit

 

Official Form 106C
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

Cl Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

M@ No
O No
Cl Yes

Schedule C: The Property You Claim as Exempt

page 2 of 2
Best Case Bankruptcy
Case 8-19-74191-reg Doci1_ Filed 07/02/19

Fill in this information to identify your case:

Debtor 1 Celeste Miebaka Wenegieme
First Name Middle Name Last Name

Debtor 2

Entered 07/02/19 16:59:56

 

(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number 8-19-74191-reg

{if known)

 

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

() Check if this is an
amended filing

12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. if more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

number (if known).

1. Do any creditors have claims secured by your property?

CI No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

Ml Yes. Fill in all of the information below.
List All Secured Claims

 

 

 

 

 

 

 

. . ae . Column A Column B Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor's name. Do not deduct the that supports this portion
: value of collateral. claim : If any
2.1 | Fay Servicing Lic Describe the property that secures the claim: $41,938.00 $13,960.00 $27,978.00
Creditor's Name 2855 W Lafayette Avenue Baltimore,
MD 21216 Baltimore City County
1601 Lbj Freeway Value by www.zillow.com_
As of the date you file, the claim is: Check all that
Farmers Branch, TX apply.
75234 QO Contingent
Number, Street, City, State & Zip Code oO Unliquidated
C1] Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Ki pebtor 1 only CI An agreement you made (such as mortgage or secured
C1] Debtor 2 only car loan)
(7) Debtor 1 and Debtor 2 only O Statutory lien (such as tax lien, mechanic's lien)
[1 At teast one of the debtors and another 1 Judgment lien from a lawsuit
CO Check if this claim relates to a other (including a right to offset) Mortgage
community debt
Opened
02/08 Last
Active
Date debt was incurred 3/16/19 Last 4 digits of account number 5285
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 8-19-74191-reg Doc11 Filed 07/02/19 Entered 07/02/19 16:59:56

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Celeste Miebaka Wenegieme Case number (if known) 8-19-74191-reg
First Name Middle Name Last Name
2.2 | Penny Mac Describe the property that secures the claim: $929,160.00 $346,051.00 $583,109.00
Creditor's Name 34 Cedar Ridge Drive Ridge, NY
3043 Townsgate Rd 11961 Suffolk County
Suite 200 Value by www.zillow.com
. As of th t file, the claim is:
Westlake Village, CA aso e date you file, the claim is: Check ail that
$1361 CO Contingent
Number, Street, Cily, State & Zip Code D) unliquidated
0 disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
WH beptor 1 only Clan agreement you made (such as mortgage or secured
C1 debtor 2 only car loan)
CI Debtor 1 and Debtor 2 only CO Statutory lien (such as tax lien, mechanic's lien)
D1 atleast one of the debtors andanother Judgment lien from a lawsuit
2 Check if this claim relates to a MF other (including a right to offset) Mortgage
community debt
Date debt was incurred 2008 Last 4 digits of account number 0150
Add the dollar value of your entries in Column A on this page. Write that number here: $971,098.00
If this is the last page of your form, add the dollar value totals from all pages.
Write that number here: $971,098.00

List Others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any

debts in Part 1, do not fill out or submit this page.

Name, Number, Street, City, State & Zip Code On which line in Part 4 did you enter the creditor? 2.2
Frenkel, Lambert, Weiss
20 West Main Street Last 4 digits of account number 0148

Bay Shore, NY 11706

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 2

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8-19-74191-reg Doc11 Filed 07/02/19 Entered 07/02/19 16:59:56

Fill in this information to identify your case:
Debtor 1 Celeste Miebaka Wenegieme
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middie Name Last Name

 

United States Bankruptcy Court forthe: © EASTERN DISTRICT OF NEW YORK

Case number 8-19-74191-reg
(if known) (0 Check if this is an

amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Ciaims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?
D No. Go to Part 2.
Bf ves,

2. List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of
Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

Total claim Priority Nonpriority
amount amount
Aronow Law, PC Last 4 digits of account number 1281 $2,500.00 $2,500.00 $0.00
Priority Creditor's Name
20 Crossways Park Drive N When was the debt incurred? June 2019
Suite 210
Woodbury, NY 11797
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. CJ contingent
Debtor 1 only D1 unliquidated
CI Debtor 2 only OQ Disputed
C] Debtor 1 and Debtor 2 only Type of PRIORITY unsecured claim:

[1 at least one of the debtors and another C] Domestic support obligations

C Check if this claim is for a community debt BE Taxes and certain other debts you owe the government

 

{s the claim subject to offset? C) claims for death or personal injury while you were intoxicated
Bi No O other. specify
O Yes Legal Fees

 

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

[1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

= Yes.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.{f you have more than three nonpriority unsecured claims fill out the Continuation Page of

Part 2
Total claim

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com 53824 Best Case Bankruptcy
Case 8-19-74191-reg

Debtor1 Celeste Miebaka Wenegieme

 

 

Doc 11 Filed 07/02/19 Entered 07/02/19 16:59:56

Case number (it known) 8-19-74191-reg

 

 

 

 

 

 

 

 

 

 

 

 

 

Acima Credit Fka Simpl Last 4 digits of account number 8783 $4,015.00
Nonpriority Creditor's Name
Opened 12/17 Last Active
9815 S Monroe St Fl 4 When was the debt incurred? 2/02/18
Sandy, UT 84070
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
= Debtor 1 only C Contingent
CQ Debtor 2 only Oo Unliquidated
C1 Debtor 1 and Debtor 2 only 1 Disputed
(1 atleast one of the debtors and another Type of NONPRIORITY unsecured ciaim:
CO Check if this claim is for a community Cl student loans
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
ml No C] Debts to pension or profit-sharing plans, and other similar debts
0 Yes other. Specify Lease
4.2 Citibank NA Last 4 digits of account number 5842 $613.00
Nonpriority Creditor's Name
Opened 12/07 Last Active
Po Box 769006 When was the debt incurred? TH14114
San Antonio, TX 78245
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
M Debtor 1 only C1 Contingent
CD Debtor 2 only () unliquidated
CQ] Debtor 1 and Debtor 2 only | Disputed
(7 At least one of the debtors and another Type of NONPRIORITY unsecured ciaim:
Cl Check if this claim is for a community C] student loans
debt Ol Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
EE No C) Debts to pension or profit-sharing plans, and other similar debts
C1 Yes & other. Specify Check Credit Or Line Of Credit
Credit One Bank Na Last 4 digits of account number 2762 $235.00
Nonpriority Creditor's Name
Opened 05/19 Last Active
Po Box 98872 When was the debt incurred? 6/02/19
Las Vegas, NV 89193
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Mt bedtor 1 only CQ Contingent
C1 Debtor 2 only C] unliquidated
C1 Debtor 1 and Debtor 2 only | Disputed
C1 At east one of the debtors and another Type of NONPRIORITY unsecured claim:
(J Check if this claim is for a community C1 student loans
debt C Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo C1 Debts to pension or profit-sharing plans, and other similar debts
CO) Yes M@ other. Specify Credit Card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 8-19-74191-reg

Debtor1 Celeste Miebaka Wenegieme

 

 

Doc 11 Filed 07/02/19 Entered 07/02/19 16:59:56

Case number (if known) 8-19-74191-reg

 

 

 

 

 

 

 

 

 

 

 

 

 

44 Dept Of Ed/navient Last 4 digits of account number 0413 $72,008.00
Nonpriority Creditor's Name
PoB 3 Opened 08/14 Last Active
° ox 9635 When was the debt incurred? 5/31/19
Wilkes Barre, PA 18773
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WF pebtor 4 only C1 Contingent
C1 Debtor 2 only CI unliquidated
CO Debtor 1 and Debtor 2 only C1 disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
(I Check if this claim is for a. community MB Student loans
debt Cl Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino [1 Debts to pension or profit-sharing plans, and other similar debts
0 ves C] other. Specify
Educational
4.5 Navient Last 4 digits of accountnumber 6157 $26,778.00
Nonpriority Creditor's Name
Opened 07/04 Last Active
Po Box 9655 When was the debt incurred? 41131119
Wilkes Barre, PA 18773
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MF Debtor 1 only C1 Contingent
0 Debtor 2 only Oo Unliquidated
CJ Debtor 1 and Debtor 2 only C1 Disputed
C1 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a. community H student loans
debt C Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
EA No C3] Debts to pension or profit-sharing plans, and other similar debts
CO ves C1 other. Specify
Educational
46 Navient Last 4 digits of account number 6165 $13,013.00
Nonpriority Creditor's Name
Opened 02/05 Last Active
Po Box 9655 When was the debt incurred? 1/31/19
Wilkes Barre, PA 18773
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
M debtor 1 only CO Contingent
CJ Debtor 2 only 0 unliquidated
C Debtor 1 and Debtor 2 only C1 Disputed
I im:
CO at least one of the debtors and another Type of NONPRIORITY unsecured claim
C1 Check if this claim is for a community M student loans
debt CQ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino [ Debts to pension or profit-sharing plans, and other similar debts
0 yes C] other. Specify
Educational
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 8-19-74191-reg

Debtor1 Celeste Miebaka Wenegieme

47 Verizon Wireless

Nonpriority Creditor's Name

Po Box 650051
Dallas, TX 75265

 

Number Street City State Zip Code
Who incurred the debt? Check one.

a Debtor 1 only

C Debtor 2 only

C Debtor 1 and Debtor 2 only

C1 at least one of the debtors and another

(J) Check if this claim is for a community
debt
Is the claim subject to offset?

ul No
O Yes

Doc 11 Filed 07/02/19 Entered 07/02/19 16:59:56

Case number (if known) 8-19-74191-reg

Last 4 digits of account number 0004 $462.00
Opened 04/05 Last Active
10/31/18

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

CQ Contingent
C1 unliquidated

C1 Disputed
Type of NONPRIORITY unsecured claim:

C) student loans

CQ Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C] Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify Account deficiency

 

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 4 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical re

type of unsecured claim.

porting purposes only. 28 U.S.C. §159. Add the amounts for each

 

 

 

 

 

Total Claim
6a. Domestic support obligations 6a. 0.00
Total
claims
from Part 1 6b. Taxes and certain other debts you owe the government 6b. 2,500.00
6c. Claims for death or personal injury while you were intoxicated 6c. 0.00
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. 0.00
Se. Total Priority. Add lines 6a through 6d. 6e. 2,500.00
Total Claim
6f. Student loans 6f. 111,799.00
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that 0.00
you did not report as priority claims 8g. :
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. 0.00
Si. Other. Add all other nonpriority unsecured claims. Write that amount 6i.
here. 5,325.00
6j. Total Nonpriority. Add lines 6f through 6i. Gj. 117,124.00

Official Form 106 E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

 

 

 

Page 4 of 4
Best Case Bankruptcy
Case 8-19-74191-reg Doc11 Filed 07/02/19 Entered 07/02/19 16:59:56

Fill in this information to identify your case:
Debtor 1 Celeste Miebaka Wenegieme
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middie Name Last Name

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number 8-19-74191-reg
(if known) ({] Check if this is an

amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
i No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
OC Yes. Fill in ail of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZIP Code

2.1

Name

Number Street

City State ZIP Code
2.2

Name

Number Street

City State ZIP Code
2.3

Name

Number Street

City State ZIP Code
2.4

Name

Number Street

City State ZIP Code
2.5

Name

Number Street

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8-19-74191-reg Doc11 Filed 07/02/19 Entered 07/02/19 16:59:56

Fill in this information to identify your case:

Debtor 1 Celeste Miebaka Wenegieme
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © EASTERN DISTRICT OF NEW YORK

 

Case number 8-19-74191-reg
(if known) C] Check if this is an
amended filing

 

 

 

Official Form 106H
Schedule H: Your Codebtors 12115

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. if two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

MNo
Cl Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Bi No. Go to line 3.
Cl Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Street, City, State and ZIP Code Check all schedules that apply:
3.1 C) Schedule D, line
Name CO] Schedule E/F, fine
CM] Schedule G, line
Number Street
City State ZIP Code
3.2 () Schedule D, line
Name Cl Schedule E/F, line
0 Schedule G, line
Number Street
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8-19-74191-reg Doci1_ Filed 07/02/19

Fill in this information to identi
Debtor 1 Celeste Miebaka Wenegieme

Debtor 2

Entered 07/02/19 16:59:56

 

(Spouse, if filing)

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number
(If known)

8-19-74191-reg

Check if this is:

Cl An amended filing
Cl) A supplement showing postpetition chapter

 

Official Form 106|
Schedule I: Your Income

 

13 income as of the following date:

MM /DD/ YYYY
12/15

Be as complete and accurate as possible. if two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

 

i. Fillin your employment

information. Debtor 1

Debtor 2 or non-filing spouse

 

if you have more than one job, M@ Employed

attach a separate page with Employment status

C] Employed
C] Not employed

information about additional
employers.
ploy Occupation
Include part-time, seasonal, or

self-employed work. Employer's name

C) Not employed
Surgical Assistant

Hospital Special Surgery

Occupation may include student Employer's address

or homemaker, if it applies. 535 East 70th Street

New York, NY 10021

 

How long employed there? 13 years

Give Details About Monthly income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

For Debtor 2 or
non-filing spouse

For Debtor 1

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2. §$ 0.00 § N/A
3. Estimate and list monthly overtime pay. 3. +$ 0.00 8+3 N/A
4. Calculate gross Income. Add line 2 + line 3. 4. | $ 0.00 $ N/A

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1
Case 8-19-74191-reg Doc11 Filed 07/02/19 Entered 07/02/19 16:59:56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Celeste Miebaka Wenegieme Case number (irknown) 8-19-74191-reg
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here 4. §$ 0.00 86§ N/A
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. §$ 0.00 $§ N/A
5b. Mandatory contributions for retirement plans 5b.  § 0.00 $ N/A
5c. Voluntary contributions for retirement plans Se. §$ 0.00 $ N/A
5d. Required repayments of retirement fund loans Sd. $ 0.00 § N/A
5e. Insurance Se. §$ 0.00 $ N/A
5f. Domestic support obligations Sf. $ 0.00 § N/A
5g. Union dues 5g. §$ 0.00 «6§$ N/A
5h. Other deductions. Specify: 5h.+ § 0.00 + $ NIA
6. Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h. 6. §$ 0.00 § N/A
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. § 0.00 $ N/A
8. List all other income regularly received:
8a. Net income from rental property and from Operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. $ 6,800.00 §$ N/A
8b. Interest and dividends 8b. § 0.00 $ N/A
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. §$ 0.00 $ N/A
8d. Unemployment compensation ad.  §$ 0.00 § N/A
8e. Social Security 8e. § 0.00 6$ N/A
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sf. = § 0.00 $3 N/A
8g. Pension or retirement income 8g. §$ 0.00 § N/A
8h. Other monthly income. Specify: Disability Income 8h.+ $ 4,200.00 + $ N/A
9. Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9. 13 11,000.00) |$ N/A
10. Calculate monthly income. Add line 7 + line 9. 10./3 14,000.00 | +/ $ N/A|=$ 11,000.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +$ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies $__11,000.00,
Combined

monthly income
13. Do you expect an increase or decrease within the year after you file this form?
Oo No.
m Yes. Explain: _| Debtor is expected to have an increase in income shortly when she goes back to work. She has
been recieveing Disability income due to an injury

 

 

Official Form 1061 Schedule I: Your Income page 2
Case 8-19-74191-reg Doc11 Filed 07/02/19 Entered 07/02/19 16:59:56

UMUC VOLE COER CMa elt merece

 

 

Debtor 1 Celeste Miebaka Wenegieme Check if this is:

(]_ An amended filing
Debtor 2 £] A-supplement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK MM/DD/YYYY

 

Casenumber §8-19-74191-reg

(if known)

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

Describe Your Household
1. Is this a joint case?

Ml No. Go to line 2.
C1 Yes. Does Debtor 2 live in a separate household?

CI No
CZ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2. Do you have dependents? [J No

Do not list Debtor 1 and Yes __ Fill out this information for Dependent’s relationship to Dependent's Does dependent
Debtor 2. “gach dependent.............. Debtor 1 or Debtor 2 age live with you?

 

  

Do not state the
dependents names. Son 10 Mi Yes

CI No
[Yes
CI No
[Yes
CI No
0 Yes

 

 

 

3. Do your expenses include EANo
expenses of people other than oO
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.) Your expenses

 

4. The rental or home ownership expenses for your residence. Include first mortgage
payments and any rent for the ground or lot. 4. § 0.00

 

If not included in line 4:

 

 

 

 

4a. Reai estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter's insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 125.00
4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

 

Official Form 106J Schedule J: Your Expenses page 1
Case 8-19-74191-reg Doci1_ Filed 07/02/19

Debtor? Celeste Miebaka Wenegieme

6.

oon

11.
12.

13.
14.
15.

16.

17.

18.
19.

20.

21.

22.

23.

24.

Official Form 106J

Entered 07/02/19 16:59:56

Case number (if known)

 

 

8-19-74191-reg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Utilities:
6a. Electricity, heat, natural gas 6a. $ 225.00
6b. Water, sewer, garbage collection 6b. $ 35.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 185.00
6d. Other. Specify: 6d. $ 0.00
Food and housekeeping supplies 7. $ 725.00
Childcare and children’s education costs 8. $ 0.00
Clothing, laundry, and dry cleaning 9. $ 150.00
Personal care products and services 10. $ 250.00
Medical and dental expenses 11. $ 50.00
ns tion. include gas, maintenance, bus or train fare.
bo rot include car payments ° 12. $ 255.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 150.00
Charitable contributions and religious donations 14. §$ 0.00
Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance j5a. $ 0.00
15b. Health insurance 15b. $ 0.00
15c. Vehicle insurance 15c. $ 250.00
15d. Other insurance. Specify: 15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16. $ 0.00
Installment or lease payments:
17a. Car payments for Vehicle 1 17a. $ 0.00
17b. Car payments for Vehicle 2 17b. $ 0.00
17c. Other. Specify: 17c. $ 0.00
17d. Other. Specify: 17d. $ 0.00
Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule |, Your Income (Official Form 106). 18. $ 0.00
Other payments you make to support others who do not live with you. $ 0.00
Specify: 19.
Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
20a. Mortgages on other property 20a. $ 265.81
20b. Real estate taxes 20b. §$ 0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 120.00
20e. Homeowner's association or condominium dues 20e. §$ 0.00
Other: Specify: Pet Expense 21. +3 100.00
Gym +$ 75.00
Calculate your monthly expenses
22a. Add lines 4 through 21. $ 2,960.81
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthly expenses. $ 2,960.81
Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $ 11,000.00
23b. Copy your monthly expenses from line 22c¢ above. 23b. -$ 2,960.81
23c. Subtract your monthly expenses from your monthly income. 236.|$ 8,039.19

The result is your monthly net income.

Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car {oan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

No.

 

 

 

 

0 Yes. [ Explain here:

Schedule J: Your Expenses

page 2
Case 8-19-74191-reg Doc11 Filed 07/02/19 Entered 07/02/19 16:59:56

Fill in this information to identify your case:
Debtor 1 Celeste Miebaka Wenegieme
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middie Name Last Name

 

United States Bankruptcy Court forthe: © EASTERN DISTRICT OF NEW YORK

 

Case number 8-19-74191-reg
(if known) {] Check if this is an

amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 12/45

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

we No

[C] Yes. Name of person Attach Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

 

 

X Isi Celeste Miebaka Wenegieme X
Celeste Miebaka Wenegieme Signature of Debtor 2
Signature of Debtor 1
Date July 2, 2019 Date
Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8-19-74191-reg Doc11 Filed 07/02/19 Entered 07/02/19 16:59:56

United States Bankruptcy Court
Eastern District of New York

Inre _ Celeste Wenegieme Case No. _8-19-74191-reg
Debtor(s) Chapter 13

AFFIDAVIT PURSUANT TO LOCAL RULE 1007-1(B)

Celeste Wenegieme __, undersigned debtor herein, swears as follows:

 

I. Debtor filed a petition under chapter 13 _ of the Bankruptcy Code on June 10, 2019.

2. Schedule(s) _A/B, C, D, E/F,G,H,1&J were not filed at the time of filing of the said petition, and is/are being
filed herewith.

3. [Check applicable box]:
i The schedules filed herewith reflect no additions or corrections to, or deletions from, the list of creditors

which accompanied the petition.

iv) Annexed hereto is a listing of names and addresses of scheduled creditors added to or deleted from the list
of creditors which accompanied the petition. Also listed, as applicable, are any scheduled creditors whose
previously listed names and/or addresses have been corrected. The nature of the change (addition,
deletion or correction) is indicated for each creditor listed.

4, [Uf creditors have been added] An amended mailing matrix is annexed hereto, listing added creditors ONLY, in
the format prescribed by Local Rule 1007-3.

Reminder: No amendment of schedules is effective until proof of service in accordance with EDNY LBR 1009-1 (b) has
been filed with the Court.

Any additions to the list of creditors which accompanied the petition will be deemed an amendment to that list; if this
amendment is filed prior to the expiration of the time period set forth in Fed. R. Bankr. P. 4004 and 4007, it will be
deemed to constitute a motion for a 30-day extension of the time within which any added creditors may file a complaint to
object to the discharge of the debtor and/or to determine dischargeability. This motion will be deemed granted without a
hearing if no objection is filed with the Court and served on debtor within 10 days following filing of proof of service of
this affirmation, all attachments and the amended schedules in accordance with EDNY LRB 1009-1.

Dated: July 2, 2019

 

isi Celeste Wenegieme
Celeste Wenegieme

Debtor (signature)

 

Sworn to before me this 2nd
day of _July , 2019

Hanin R. Shadood LIC #02SH6363173
Notary Public, State of New York

 

Aff1007-1b.64 Rev. 09/22/08

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8-19-74191-reg Doc11 Filed 07/02/19 Entered 07/02/19 16:59:56

Acima Credit Fka Simpl
9815 S Monroe St Fl 4
Sandy, UT 84070

Citibank NA
Po Box 769006
San Antonio, TX 78245

Credit One Bank Na
Po Box 98872
Las Vegas, NV 89193

Dept Of Ed/navient
Po Box 9635
Wilkes Barre, PA 18773

Fay Servicing Llc
1601 Lbj Freeway
Farmers Branch, TX 75234

Navient
Po Box 9655
Wilkes Barre, PA 18773

Verizon Wireless
Po Box 650051
Dallas, TX 75265
